TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00110-CV


Ian Hancock and Denise Davis, Appellants

v.

Advanced Indoor Remediation LLC, d/b/a Air by EMC, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-07-003245, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Ian Hancock and Denise Davis have filed Appellants' Unopposed Motion to Dismiss
Appeal.  We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Appellants' Motion
Filed:   July 14, 2009